Citation Nr: 0323765	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-08 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUE

Entitlement to service connection for ulcerative colitis.




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1951 to May 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for ulcerative colitis has been obtained 
by the RO.

2.  The evidence does not show that the current ulcerative 
colitis is related to the veteran's service or any event or 
occurrence therein.  


CONCLUSION OF LAW

Ulcerative colitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show no report of 
ulcerative colitis, including on induction examination in 
September 1951 and on separation examination in May 1953.  On 
separation examination of May 1953, it was reported that the 
veteran had a surgical scar from a pilonidal cyst removal.  
The separation examination also showed that the veteran had 
no history or evidence of venereal disease or any 
communicable disease, no army hospitalization and no 
complaints of a medical nature at the time of his 
examination.  His abdominal examination was normal on 
clinical evaluation.

Shortly after separation the veteran filed a claim for a 
disability of the eyes.  There was no reference made to any 
colitis.  Claims concerning the cyst scar, eye pathology, and 
foot disorders were adjudicated in 1953.  Again, no mention 
of gastrointestinal symptoms was described.

A VA clinical record from June 1962 to August 1962 shows that 
the veteran was hospitalized in June 1962 with a history of 
diarrhea over the past one and a half months, consisting of 
two to three watery mucus-containing movements daily.  The 
movements were often preceded by abdominal cramping, a 
feeling of hollowness, nausea and occasional vomiting.  The 
veteran's appetite had decreased, he lost 26 pounds and felt 
washed out and debilitated.  The veteran reported having as 
many as eight or nine stools daily and the stools were never 
blood tinged.  The physical examination showed that the 
veteran's rectum was tender, relaxed sphincter, with several 
hemorrhoidal tags and a scar from previous surgery in the 
anal region.  An x-ray showed that the barium enema disclosed 
an irregularly spiked contour suggesting changes in the 
mucosa with possibly minute ulcerations consistent with 
colitis.  The final diagnosis was ulcerative colitis, left 
colon and sigmoid areas, moderately severe, treated and 
symptomatically improved.

VA medical reports from June 1988 to September 2001 show that 
the veteran had been seen for ulcerative colitis, ileostomy 
and proctocolectomy.  A June 1988 medical certificate showed 
that the veteran was diagnosed with ileostomy.  Reports from 
May 1991, May 1992 and September 1992 showed that the veteran 
had been seen for ulcerative colitis.  Medical reports from 
March 2001 and September 2001 show that the veteran had 
status post ileostomy.  

A private medical examiner in a letter dated December 2001, 
stated that the veteran was under his care for over 25 years.  
He reported that he was initially consulted for the veteran's 
colitis.  The examiner reported that the veteran had colitis 
for several years prior to his evaluation and that he had 
undergone several tests for the status of his colitis.   The 
private examiner's initial evaluation in August 1984 was 
colonoscopy and biopsy.  The examiner also reported that the 
veteran had several colonoscopies and during his evaluation 
of the veteran in April 1986, the veteran complained of 
weight loss and poor appetite and a biopsy showed dysplastic 
changes in the rectal area.  The examiner stated that because 
the veteran had persistent symptoms despite medications, due 
to his long history of colitis, and the recent finding of 
stricture in the rectum, the examiner recommended 
prophylactic total colectomy in May 1988.  The examiner 
reported that during the surgery, the veteran's entire colon 
and rectum were removed with the creation of permanent 
ileostomy.  The specimen removed revealed fairly extensive 
colitis of the entire colon with no evidence of cancer.  

In a claim dated December 2001, the veteran contends that 
when he entered service, he was a young healthy man.  He also 
contended that he was sent to Korea and the living conditions 
were bad, nothing was sanitary, hygiene went by the wayside, 
rats were constant companions, the weather was something you 
tried not to think about and proper food was something you 
only remembered as having a long time ago.  The veteran also 
stated that the latrines were places to be best forgotten.  
The veteran stated that shortly after he returned from Korea 
diarrhea started. The veteran further contended that he was 
in an impossible situation as far as obtaining any medical 
records.  He stated that the doctors that treated his 
ulcerative colitis were all deceased except for the doctor 
that treated him back in the 1980's.  He further stated that 
the current condition started some twenty years before the 
doctor saw him in the 1980's.

II. Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to service connection for ulcerative 
colitis.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West 2002).  In this regard 
there has been notice as to information needed and there have 
been rating decisions, a statement of the case and a 
supplemental statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.

The veteran, through a December 2001 letter has been notified 
as to evidence and information necessary to substantiate his 
claim.  The discussions in the letter sent to the veteran 
informed him of what evidence he must obtain and which 
evidence VA would seek to obtain, as required by 38 U.S.C.A. 
§ 5103(a), and by 38 C.F.R. §  3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter from the VA 
provided notification to the claimant of any information, and 
medical or lay evidence, not previously submitted that is 
necessary to substantiate the claim; and notice of which 
evidence, if any, the claimant is being expected to obtain 
and submit, and which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disorder was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Although the evidence clearly shows that the veteran has been 
diagnosed with ulcerative colitis since 1962, thus 
establishing a present disability, there is no objective 
evidence of any complaints, findings or treatment for any 
such ulcerative colitis or any episodes of diarrhea in 
service or immediately thereafter. 

While some records show the veteran reported a history of 
diarrhea since service, there is no competent medical 
evidence relating the veteran's ulcerative colitis 
specifically to his service, and the reported history cannot 
be considered competent medical evidence of a nexus.  It is 
significant that there was a normal pertinent evaluation at 
the time of the physical examination at separation.  
Moreover, in a claim filed shortly after service, there were 
no pertinent complaints or findings recorded and the veteran 
was claiming other disorders.  Moreover, at the time he was 
seen for ulcerative colitis in 1962 he gave a history of 
symptoms for a month and a half.  This information, 
contemporaneous with the events in question, is considered 
highly probative.

The veteran has contended that his pathology is due to living 
conditions in Korea.  There is, however, no competent 
evidence to support that position.  Competent evidence on 
file does not attribute the current disability to any in 
service occurrence of event.

While the Board has considered the veteran's contentions, 
they do not constitute competent evidence with respect to 
medical causation, diagnosis, and treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, as noted, the 
history as provided is not consistent with the findings in 
service, which shows no treatment for diarrhea or ulcerative 
colitis.

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between the veteran's 
current ulcerative colitis and service.  There is no showing 
in the competent medical evidence of treatment or diagnoses 
for ulcerative colitis in service or within one year from 
separation from service and not until many years post 
service.  As such, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
ulcerative colitis.  


ORDER

Service connection for ulcerative colitis is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

